       Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 1 of 13. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CAROLYN WILLIAMS                          )   CASE NO.
c/o Tittle & Perlmuter                    )
4106 Bridge Ave.                          )   JUDGE
Cleveland, OH 44113                       )
                                          )
On behalf of herself and all others       )
similarly situated,                       )
                                          )
              Plaintiffs,                 )
  v.                                      )   PLAINTIFF’S CLASS AND
                                          )   COLLECTIVE ACTION
FAMILY SOLUTIONS OF OHIO, INC.            )   COMPLAINT UNDER THE FAIR
3100 E. 45th Street                       )   LABOR STANDARD ACT AND
Cleveland, Ohio 44127                     )   STATE LAW
                                          )
  c/o Its Statutory Agent                 )
  Corporation Service Company             )
  50 West Broad Street                    )
  Suite 1300                              )
  Columbus, OH 43215                      )
                                          )
—and—                                     )
                                          )
PROSTAR MANAGEMENT, INC.                  )
c/o Family Solutions of Ohio, Inc.        )
c/o Its Statutory Agent                   )
Corporation Service Company               )
50 West Broad Street                      )
Suite 1300                                )
Columbus, OH 43215                        )
                                          )
—and—                                     )
                                          )
JOHN HOPKINS                              )
c/o Family Solutions of Ohio, Inc.        )
c/o its Statutory Agent                   )
Corporation Service Company               )
50 West Broad Street                      )
Suite 1300                                )
         Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 2 of 13. PageID #: 2




 Columbus, OH 43215                            )
                                               )
 -and-                                         )
                                               )
 DAWN SMITH                                    )
 c/o Family Solutions of Ohio, Inc.            )
 c/o its Statutory Agent                       )
 Corporation Service Company                   )
 50 West Broad Street                          )
 Suite 1300                                    )
 Columbus, OH 43215                            )
                                               )
                 Defendants.                   )
                                               )
                                               )
                                               )


         Plaintiff Carolyn Williams, through counsel, respectfully files this Class and

Collective Action Complaint against Defendants Family Solutions of Ohio, Inc., Prostar

Management, Inc., John Hopkins, and Dawn Smith (sometimes collectively referred to

as “Defendants”). This case is related to the case of Stephenson v. Family Solutions of

Ohio, N.D. Ohio Case No. 1:18-cv-02017 (“Stephenson”), which involves the same

defendants and substantially the same issues of fact and law, but differs from

Stephenson in that it was filed by a different named plaintiff and seeks collective action

relief for a later group of employees.

                                     INTRODUCTION

         1.    This case challenges wage-and-hour practices of Defendants by which

they willfully violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, the

Ohio Constitution art. II, § 34a, the Ohio overtime compensation statute, Ohio Rev.

Code Ann. § 4111.03, and common law.




                                              2
       Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 3 of 13. PageID #: 3




       2.     Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability“ prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and on behalf of himself or themselves and other employees similarly situated.“

Plaintiff brings this case on behalf of herself and other “similarly-situated” persons who

may join the case pursuant to § 216(b) (“Potential Opt-Ins”).

                             JURISDICTION AND VENUE

       3.     This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28

U.S.C. § 1331 and 29 U.S.C. § 216(b).

       4.     This Court has supplemental jurisdiction over Plaintiff’s state-law claims

because those claims are so related to the FLSA claims as to form part of the same case

or controversy.

       5.     Venue is proper in this judicial district and division pursuant to 28 U.S.C.

§ 1391(b) because one or more Defendants reside in this district and division and a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred here.

                                        PARTIES

       6.     At all times relevant, Plaintiff Carolyn Williams was a citizen of the

United States and of Ohio.

       7.     For much of the period relevant to this action, Plaintiff Williams resided

and worked for Defendants in this district.

       8.     Defendant Family Solutions of Ohio, Inc. (“Family Solutions”) is an Ohio

corporation doing business at multiple locations in Ohio, including Cleveland and




                                              3
      Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 4 of 13. PageID #: 4




Columbus where Plaintiff Carolyn Williams was employed. According to records

maintained by the Ohio Secretary of State, its statutory agent for service of process is

Corporation Service Company, 50 West Broad Street, Suite 1300, Columbus, Ohio 43215.

       9.     Defendant Prostar Management, Inc. (“Prostar”) is or was a North

Carolina corporation and the parent company of Defendant Family Solutions.

According to records maintained by the State of North Carolina, Prostar’s statutory

agent is John Hopkins, a Defendant herein.

       10.    Defendant John Hopkins is an individual residing in North Carolina. He

is the owner of Defendant Prostar and the President and chief executive of Defendant

Family Solutions.

       11.    Defendant Dawn Smith is the Chief Operating Officer of Defendant

Family Solutions.

                              FACTUAL ALLEGATIONS

                                  Defendants’ Business

       12.    During the relevant period, Defendant Family Solutions provided

community behavioral healthcare services at multiple facilities, including Cleveland,

Akron, Columbus, Cincinnati, and Bedford Heights, Ohio.

       13.    Family Solutions utilized non-exempt employees called “Qualified Mental

Health Specialists,” also referred to as “Qualified Behavioral Health Specialists,” for

most of its community psychiatric support services.




                                             4
      Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 5 of 13. PageID #: 5




       14.    The Qualified Mental Health Specialist position is identical to the

Qualified Behavioral Health Specialist position. The position simply underwent a name

change in 2019. That position is referred to hereinafter as “QMHS.”

       15.    Family Solutions’ QMHSs included Plaintiff Williams and the Potential

Opt-Ins who may join this case pursuant to 29 U.S.C. § 216(b).

                           Plaintiff and the Potential Opt-Ins

       16.    Plaintiff Carolyn Williams worked for Family Solutions as a QMHS from

June 2017 through December 2018 at its Cleveland location, and then from December

2018 through December 2019 at its Columbus location.

       17.    Plaintiff and the Potential Opt-Ins were non-exempt employees within the

meaning of the FLSA.

             Defendants’ Failure to Pay Employees for All Hours Worked

       18.    The FLSA required Family Solutions to pay employees for all hours they

were “suffer[ed] or … permit[ted] to work.” 29 U.S.C. § 203(g).

       19.    Family Solutions did not pay Plaintiff and the Potential Opt-Ins for all of

the hours they were suffered or permitted to work. Family Solutions paid them for

some hours, principally those it could bill to Medicaid or other insurance, but failed to

pay any compensation for many of their hours worked.

       20.    For instance, by policy and/or standard practice, the following activities

were not compensated:

              a. Time spent traveling between clients intraday;

              b. Time spent reviewing/creating/editing client records;




                                            5
      Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 6 of 13. PageID #: 6




              c. Time spent scheduling client appointments;

              d. Time spent waiting for no-show clients; and

              e. Community liaison duties.

                     Defendants’ Failure to Pay Minimum Wages

       21.    The FLSA required Family Solutions to pay employees at least the

minimum wage for all hours worked. 29 U.S.C. § 206.

       22.    Family Solutions did not pay the requisite minimum wage to Plaintiff and

the Potential Opt-Ins for some or all of their workweeks. Because Family Solutions

failed to pay them any compensation for many hours worked, the hourly rate for their

total hours fell below the minimum wage for some workweeks.

                  Defendants’ Failure to Pay Overtime Compensation

       23.    The FLSA required Family Solutions to pay overtime compensation at one

and one-half times employees’ “regular rate” for all hours worked in excess of forty

hours in a workweek. 29 U.S.C. §§ 207; 29 C.F.R. § 778.117.

       24.    Plaintiff and the Potential Opt-Ins frequently worked more than forty

hours in a single workweek.

       25.    Defendants failed to pay them overtime compensation at one and one-half

times their “regular rate” for some or all of their overtime hours.

                              Defendants’ Status as “Employers”

       26.    Defendant Family Solutions was as an “employer” of Plaintiff and the

Potential Opt-Ins within the meaning of the FLSA, 29 U.S.C. § 203(d).




                                             6
      Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 7 of 13. PageID #: 7




       27.    Defendant Prostar, and individual Defendants John Hopkins and Dawn

Smith, were “employers” pursuant to 29 U.S.C. § 203(d) in that they were “person[s]

[who] act[ed] directly or indirectly in the interest of an employer,” Family Solutions, “in

relation to employees,” including Plaintiff and the Potential Opt-Ins. Prostar was the

parent company of Family Solutions. John Hopkins was the owner of Prostar and the

President and chief executive of Family Solutions. Dawn Smith was the Chief

Operating Officer of Family Solutions. All had operational control over significant

aspects of Family Solutions’ operations and day-to-day functions, including

compensation of employees. Defendants Hopkins and Smith, acting for and on behalf

of Defendants Family Solutions and Prostar, made the decision to pay Plaintiff and

other QMHSs for fewer than all of the hours they worked, at hourly rates less than the

minimum wage, and without overtime compensation.

       28.    Department of Labor regulations provide that employees may work

simultaneously for two or more joint employers. 29 C.F.R. § 791.2(a). Joint employment

occurs when the two employers are “not completely disassociated” from one another.

Id. Joint employers are “responsible, both individually and jointly, for compliance with

all of the applicable provisions of the act, including the overtime provisions.” Id.

       29.    Family Solutions, Prostar, John Hopkins, and Dawn Smith were joint

employers of Plaintiff and the Potential Opt-Ins under the FLSA and Ohio law.

       30.    At all times relevant, Family Solutions, Prostar, John Hopkins, and Dawn

Smith were an enterprise within the meaning of 29 U.S.C. § 203(r) and an enterprise




                                             7
       Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 8 of 13. PageID #: 8




engaged in commerce or in the production of goods for commerce within the meaning

of 29 U.S.C. § 203(s)(1).

                            Willfulness of Defendants’ Violations

       31.    Defendants knew that their QMHSs were entitled to minimum wages and

overtime compensation under federal and state laws, or acted in reckless disregard for

whether they were so entitled.

       32.    Defendants willfully circumvented and violated the requirements of the

FLSA and Ohio law. Defendants deliberately withheld compensation from the QMHSs

for the hours it could not bill to Medicaid or other health insurers. Defendants knew or

had full reason to know that withholding compensation for many hours meant the

hourly rate for the QMHSs’ total hours would fall below the minimum wage for some

or all workweeks. Defendants also deliberately withheld time-and-a-half compensation

for many overtime hours.

       33.    Defendants continued these unlawful practices even after they were sued

for them under the FLSA and Ohio law in the Stephenson case, and even after the frank,

unequivocal illegality of Defendants’ practices (e.g. failure to pay for intraday travel)

was exposed in that case.

                      Equitable Tolling of Carolyn Williams’ Claim

       34.    In the Stephenson case, on September 18, 2019, the court ordered that

Family Solutions provide the plaintiff’s counsel with a roster of all QMHSs and include

the last known personal email address of each individual on the roster.




                                             8
      Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 9 of 13. PageID #: 9




       35.    Family Solutions failed to adhere to that Order, and for most QMHSs,

including Carolyn Williams, Family Solutions’ roster did not include email addresses.

       36.    As a result, when notice was issued in September 2019 to potential

collective action opt-ins, Carolyn Williams did not receive notice of the Stephenson

action. She was also otherwise unaware that Family Solutions’ failure to compensate

her for certain working time was illegal.

       37.    On November 4, 2020, the Stephenson court ordered that Family Solutions

provide the plaintiffs’ attorneys with all of the previously omitted personal email

addresses, so that a new collective action notice could be issued to the potential opt-ins

whose email addresses were not contained in the original roster.

       38.    Plaintiff Williams first received notice of the Stephenson action via that

reissued email notice in November 2020, and immediately returned her signed consent

form via regular mail.

       39.    Delivery of her consent form was significantly delayed as a result of

widespread delays seen with the United States Postal Service throughout Northeast

Ohio and reported in various news outlets – e.g.,

https://www.cleveland.com/entertainment/2020/12/a-total-chaotic-mess-holiday-

mail-delays-cause-troubles-for-clevelands-small-businesses.html;

https://www.cleveland19.com/2021/01/07/mail-delays-causing-cancellation-threats-

some-who-may-be-late-paying-bills/;

https://www.wkyc.com/article/news/local/cleveland/cleveland-post-office-delays-

medical-supplies/95-8f318ac4-9b4b-4f2d-b6b1-fb621716042b;




                                             9
     Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 10 of 13. PageID #: 10




https://www.npr.org/2021/01/22/959273022/theres-no-end-in-sight-mail-delivery-

delays-continue-across-the-

country?utm_campaign=npr&utm_source=facebook.com&utm_term=nprnews&utm_

medium=social&fbclid=IwAR3ahv3NtAttPPBXyT1rfd1ileouD8fn3i7GCmF0UG7Ml1bM

mNzW2hPRS04.

       40.    Plaintiff Williams’ form, signed on November 30, 2020 and sent within a

day or two of that, was received in Stephenson’s counsel’s mail on January 14, 2021, and

filed the next day.

       41.    Family Solutions still contested the inclusion of Carolyn Williams in the

Stephenson collective action, hence the filing of this separate action.

                        COLLECTIVE ACTION ALLEGATIONS

       42.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       43.    Plaintiff brings this case as an FLSA “collective action” pursuant to 29

U.S.C. § 216(b), which provides that “[a]n action to recover the liability “prescribed by

the FLSA “may be maintained against any employer … by any one or more employees

for and in behalf of themselves and other employees similarly situated. “

       44.    The Potential Opt-Ins who are “similarly situated” to Plaintiff with

respect to Defendants’ FLSA violations consist of current and former employees

who worked as Qualified Mental Health Specialists or Qualified Behavioral

Health Specialists for Family Solutions of Ohio at any time during the period

September 16, 2019 to the present.




                                             10
     Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 11 of 13. PageID #: 11




       45.    Such persons are “similarly situated” with respect to Defendants’ FLSA

violations in that all were subjected to Defendants’ unlawful wage-and-hours practices,

all were injured by those practices, and all have the same claims against Defendants for

unpaid wages, liquidated damages, attorneys’ fees, and costs.

       46.    Conditional certification of this case as a collective action pursuant to 29

U.S.C. § 216(b) is proper and necessary so that such persons may be sent a Court-

authorized notice informing them of the pendency of this action and giving them the

opportunity to “opt in.”

       47.    Plaintiff cannot yet state the exact number of similarly-situated persons

but aver, upon information and belief, that they consist of hundreds of persons. Such

persons are readily identifiable through the records Defendants have maintained, and

were required to maintain, pursuant to the FLSA and Ohio law. 29 U.S.C. § 211(c) & 29

C.F.R. § 215.2; Ohio Const. art. II, § 34a.

                                  COUNT ONE
                    (FLSA Minimum Wage and Overtime Violations)

       48.    Plaintiff incorporates by reference the foregoing allegations as if fully

rewritten herein.

       49.    Plaintiff brings this claim for violation of the FLSA’s minimum wage and

overtime provisions on behalf of herself and the Potential Opt-Ins who may join this

case pursuant to 29 U.S.C. § 216(b). Plaintiff’s written consent to become a party to this

action pursuant to § 216(b) is attached hereto.

       50.    The FLSA required Defendants to pay their QMHSs at least the minimum

wage and to pay them overtime compensation at one and one-half times their “regular


                                              11
     Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 12 of 13. PageID #: 12




rate” for all hours worked in excess of forty hours in a workweek. 29 U.S.C. §§ 206,

207(e)(3); 29 C.F.R. 778.117.

       51.    Defendants failed to pay minimum wages and overtime compensation to

Plaintiff and the Potential Opt-Ins in violation of the FLSA.

       52.    In doing so, Defendants’ willfully violated the FLSA and regulations

thereunder that have the force and effect of law.

       53.    As a result of Defendants’ violations of the FLSA’s minimum wage and

overtime provisions, Plaintiff and the Potential Opt-Ins were injured in that they did not

receive compensation due to them pursuant to the FLSA. Section 216(b) of the FLSA

entitles them to unpaid compensation, as well as “an additional equal amount as

liquidated damages.” Section 216(b) further provides that “[t]he court … shall … allow

a reasonable attorney’s fee to be paid by the defendants, and costs of the action.”

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court:

       A.     Conditionally certify this case as an FLSA “collective action”
              pursuant to 29 U.S.C. § 216(b) and direct that Court-approved
              notice be issued to similarly-situated persons informing them of
              this action and enabling them to opt in;

       B.     Enter judgment against Defendants and in favor of Plaintiff and the
              Opt-Ins who join this case pursuant to 29 U.S.C. § 216(b);

       C.     Award compensatory damages to Plaintiff and the Opt-Ins in the
              amount of their unpaid wages and commissions, as well as
              liquidated damages in an equal amount;

       D.     Award Plaintiff her costs and attorneys’ fees incurred in
              prosecuting this action and such further relief as the Court deems
              equitable and just.




                                            12
Case: 1:21-cv-00196-PAB Doc #: 1 Filed: 01/25/21 13 of 13. PageID #: 13




                                             Respectfully submitted,

                                             s/ Scott D. Perlmuter
                                             Scott D. Perlmuter (0082856)
                                             4106 Bridge Ave.
                                             Cleveland, OH 44113
                                             216-308-1522
                                             Fax: 888-604-9299
                                             scott@tittlelawfirm.com

                                              s/ Thomas A. Downie
                                             Thomas A. Downie (0033119)
                                             46 Chagrin Falls Plaza #104
                                             Chagrin Falls, Ohio 44022
                                             440-973-9000
                                             tom@chagrinlaw.com

                                             Attorneys for Plaintiff

                                JURY DEMAND

 Plaintiffs hereby demand a trial by jury on all issues so triable.

                                             s/ Scott D. Perlmuter
                                             Scott D. Perlmutter (0082856)




                                        13
